Citation Nr: 0423471	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  96-23 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to 
July 26, 1999, for a lumbar spine disorder, described as 
postoperative residuals of bone spurs and disc excision, 
lumbar spine.  

2.  Entitlement to a rating in excess of 60 percent for a 
lumbar spine disorder, described as postoperative residuals 
of bone spurs and disc excision, lumbar spine, from July 26, 
1999.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  This claim was previously before the Board 
and was remanded in May 1998 and July 2003.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in June 1997 and at a hearing before the 
undersigned Acting Veterans Law Judge in December 2002.  
Transcripts of those hearings are of record.  

The entitlement to a rating in excess of 60 percent for a 
lumbar spine disorder, described as postoperative residuals 
of bone spurs and disc excision, lumbar spine, from July 26, 
1999, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to July 26, 1999, the veteran's service-connected 
lumbar spine disorder, described as the postoperative 
residuals of bone spurs and disc excision, lumbar spine, was 
productive of neurological symptomatology which resulted in a 
disability picture which, with the benefit of the doubt being 
resolved in the favor of the veteran and with consideration 
given to additional functional loss due to pain, weakness, 
fatigue and incoordination, more nearly approximated a 
pronounced intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for entitlement to a 60 percent disability 
rating (but no higher) prior to July 26, 1999, for a lumbar 
spine disorder, described as postoperative residuals of bone 
spurs and disc excision, lumbar spine, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5293 (as in effect prior to September 
23, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasizes VA's obligation to 
notify claimants of what information or evidence is needed to 
substantiate their claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The Board finds that, given the favorable action taken herein 
with respect to the issue of entitlement to a rating in 
excess of 40 percent prior to July 26, 1999, for a lumbar 
spine disorder, that no further assistance in developing the 
facts pertinent to this limited issue is required at this  
time.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar spine disorder, 
described as postoperative residuals of bone spurs and disc 
excision, lumbar spine, warrants at least a 60 percent 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, 
it is noted that, inasmuch as the subject of the decision 
herein is entitlement to a rating in excess of 40 percent 
prior to July 26, 1999, for a lumbar spine disorder, the 
primary concern is limited to the level of disability prior 
to July 1999.

In the present case, it should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran's service-connected lumbar spine disorder, 
described as postoperative residuals of bone spurs and disc 
excision, lumbar spine, has been rated under Diagnostic Codes 
5292, for limitation of motion, and 5293, for intervertebral 
disc syndrome.  During the course of this appeal the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  See also VAOPGCPREC 3-2000 (the Board 
should apply the prior version of the regulation to rate the 
veteran's disability for any period preceding the effective 
date of an amendment.)  38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 14.507 (precedent opinions of VA General Counsel are 
binding on Board).  Accordingly, inasmuch as the subject of 
this decision is limited to the issue of entitlement to an 
initial evaluation in excess of 40 percent disabling prior to 
July 26, 1999, the revised schedular criteria in effect after 
this date is not for consideration.

Based upon the rating criteria effective prior to July 26, 
1999, a 40 percent rating for limitation of motion was the 
maximum rating available under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  A higher rating could be assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, an intervertebral disc 
syndrome.  The next higher rating, and the maximum rating 
under this code, 60 percent, required evidence of a 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  The Board notes that such 
symptoms, as noted by the veteran during his VA hearings and 
in his written communications, are shown by the competent 
evidence of record.  

During his June 1997 personal hearing before a hearing 
officer at the RO as well as his December 2002 hearing before 
the undersigned, the veteran testified that his low back 
disorder has been productive of incapacitating episodes 
manifested by constant radiating pain, muscle spasm, and 
numbness.  He further testified that these symptoms require 
him to lie down for at least two hours per day, not sit for 
too long, and wake him up at night.  

VA medical records reflect treatment, to include multiple 
surgeries, for complaints of constant pain, which result in 
difficulty sitting for long periods of time, loss of 
sensation in the right foot and extending into the knee, and 
decreased muscle strength.  A September 1991, hospital 
summary notes that magnetic resonance imaging (MRI) showed 
significant canal stenosis in the L3-L4 level, consistent 
with the veteran's L4 radiculopathy.  The impression was 
severe incapacitating spinal stenosis at about the L4 level.  
Subsequent treatment records include complaints of radiating 
low back pain, right leg weakness and giving way.  In 1993, 
he was admitted to a Chronic Pain Management Program.  A 1998 
VA Operation Report includes a Surgeon's Dictation which 
notes that the veteran had been suffering with left lower 
extremity radicular symptoms and radiologic evaluation, 
including a computerized tomography (CT) myelogram, revealed 
stenosis at the left L5 level with a hypertrophied ligamentum 
flavum and bony elements.  The veteran was admitted for a 
left L5 hemilaminectomy.

An October 1995 report of a VA joints examination reflects 
that the veteran complained of chronic low back pain, pain in 
both buttock areas, bilateral knee pain, the right knee 
collapsing, and occasional right foot and lower leg pain and 
numbness.  The veteran reported a history of two back 
surgeries, which resulted in some improvement.  The examiner 
noted that the veteran had some limping with the right leg 
and used a cane.  Upon examination of the back, percussion of 
the flexed spine was painful at L5 and back motion allowed 
flexion to 85 degrees, extension to 5 degrees, rotation to 30 
degrees, and lateral bending to 15 degrees.  There was some 
pain with motion and reflexes were absent at the knees and 
ankles, bilaterally.  The assessment included a diagnosis of 
disc excision syndrome, which involved chronic muscular 
strain superimposed on postoperative and degenerative 
instability.  The examiner noted probable moderate residual 
nerve root irritation on the right.

A March 1997 report of a VA spine examination notes that the 
veteran complained of low back pain 24 hours a day, radicular 
symptoms into both legs extending into the ankles with 
associated numbness, and morning stiffness.  The veteran did 
not report foot drop but did complain that his feet tended to 
tire when he walked.  The examiner noted that the veteran 
walked very slowly, had a stiff gait, and used a cane.  
Examination of the back revealed flattening of the usual 
lordotic curve.  There was no sacroiliac tenderness or spasm.  
Range of motion testing revealed forward flexion of 35 
degrees limited by pain, no hyperextension, 25 degrees of 
lateral bending in both directions limited by pain, and 
rotation to 30 degrees in both directions limited by pain.  
The veteran could stand on heels and toes, but it was very 
difficult for him.  The left ankle jerk was hypoactive but 
present as compared to the normal right ankle.  Motor testing 
revealed the quadriceps and anterior tibia groups to be 3/5 
bilaterally.  The veteran's gait was stiff.  The diagnosis 
was degenerative disc and joint disease, lumbar spine, status 
post discectomy and osteophytectomy times two with chronic 
pain syndrome with history of osteophytosis.  

On the March 1997 VA examination, there was no spasm and the 
left ankle was not absent, although it was diminished.  
However, there were significant neurological findings and it 
is clear from the report that the doctor believed the veteran 
had a pronounced disability with persistent symptoms 
compatible with sciatic neuropathy and neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Also, there is radiographic evidence of 
canal stenosis in the L3-L4 level, which is consistent with 
the veteran's L4 radiculopathy, and neurological findings.  

Therefore, upon consideration of the veteran's complaints of 
constant radiating pain and sensory deficits to the low back 
and lower extremities, the medical findings of disability 
resulting in multiple back surgeries and pain management, and 
with resolution of the doubt in favor of the veteran, the 
Board finds that his service-connected lumbar spine disorder, 
prior to July 26, 1999, was productive of impairment so as to 
warrant the maximum evaluation of 60 percent disabling prior 
to July 26, 1999, under the rating criteria for 
intervertebral disc syndrome as in effect in July 1999.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  

Accordingly, the Board finds that the evidence weighs in 
favor of granting a 60 percent evaluation for the veteran's 
service-connected lumbar spine disorder prior to July 26, 
1999, under the rating criteria for Diagnostic Code 5293 as 
in effect prior to September 23, 2002.  Consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups is not required, given that the maximum 
allowance for the veteran's service-connected back disability 
is being given under Diagnostic Code 5293.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Board further notes that no other regulations that 
pertain to the low back prior to the amendments effectuated 
from September 23, 2002, provide for a rating higher than 60 
percent.  In those cases where a higher rating is available, 
the facts of the veteran's case do not satisfy the rating 
criteria.  Specifically, absent evidence of fracture of the 
vertebrae or ankylosis of the spine, Diagnostic Codes 5285-
5295, do not provide an avenue for a rating higher than 60 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295.  In 
this case, the medical evidence does not show and the veteran 
does not allege fracture of the vertebrae or any ankylosis 
associated with his service-connected lumbar spine disorder. 

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 60 percent rating prior to July 26, 1999, 
for the veteran's service-connected lumbar spine disorder, 
described as postoperative residuals of bone spurs and disc 
excision, lumbar spine, is warranted.  The appeal is granted 
to this extent, subject to VA laws and regulations governing 
payment of monetary benefits. 


REMAND

As noted above, substantial changes were made to the Rating 
Schedule that are pertinent to the veteran's appeal.  
However, the February 2004 Supplemental Statement of the Case 
does not reflect consideration of the changes in the 
regulations for rating disabilities of the spine effective 
September 26, 2003, and there is no evidence to suggest that 
the veteran has been notified of this revision to the 
regulations.  

Pursuant to the changes effective September 23, 2002, 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes or by combining 
separate evaluations of its orthopedic and neurological 
manifestations.  In this regard, it is noted that the veteran 
has had considerable bilateral lower extremity complaints, to 
include radiating pain and numbness, during the course of 
this appeal.  The RO must consider all such manifestations to 
determine whether the veteran's disability picture warrants 
an evaluation in excess of 60 percent.  

In view of the substantial changes to Diagnostic Code 5293 
for evaluating spine disorders effective in September 2002 
and September 2003, the Board notes that the RO did not 
sufficiently address the symptomatology and medical findings 
of record.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board's failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  Specifically, the veteran 
should be provided notice of the 
substantial changes to Diagnostic Code 
5293 for evaluating spine disorders 
effective in September 2002 and September 
2003.  

2.  Following any additional indicated 
development, including any VA medical 
examinations warranted, the RO must again 
review the veteran's appeal in light of 
the complete evidence of record and the 
changes in the rating criteria for spine 
disorders to determine to what extent, if 
any, additional compensation is warranted 
for neurological or orthopedic 
manifestations related to the veteran's 
service-connected lumbar spine disorder.  
If the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
CLIFFORD R. OLSON.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



